Title: To Thomas Jefferson from John Callender, 20 September 1802
From: Callender, John
To: Jefferson, Thomas


          
            Sir/
            Boston Septr. 20th. 1802.
          
          Previous to the amendment of the bankrupt act, I held an appointment under the judge of this District as a commissioner of bankrupts—by which I was enabled to support myself & family—the loss of this office in consequence of the new arrangement has been a serious misfortune to me—as it was the principle source of my subsistence—I observe that one or two of the gentlemen appointed here do not accept, & are not employed in the duties of this office—I therefore take the liberty most earnestly to request of the president, that he would be pleased to appoint me as commissioner aforesaid—The president is respectfully referred to Mr Morton for any information which he may wish concerning the character & capacity of this applicant. I am sir with sentiments of respect your most obedient and very hble servt
        